Title: To Benjamin Franklin from William Carmichael, 23 May 1781
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir,
Aranguez 23d. May 1781.
I seize the Opportunity of a Russian Courier on his return to Petersburg from Lisbon to transmit you the inclosed Letter from M. Vaughan & to thank you for the Pleasure your Introduction afforded me. He is a promising young Man & seems exceedingly desirous to improve himself, Mr. Jay having no Instructions to administer the oath of Allegiance, declined doing it until he could have your Sentiments in the Subject. I have received Letters from Philadelphia as late as the 9th. of April—by these it Appears that Lord Cornwallis retreated towards Cross Creek after his Affair with general Green, Leaving our wounded & 70 of his own behind him—my friends write in good Spirits, Indeed none of my Letters express the least apprehensions— Our Affairs are in much the same Situation here as when I last had the honor to write to you last.
We have just received the news of Mr. Lamotte Piquet’s Success, which gave great pleasure to his Majesty— I do not know whether the Officer who does me the favour to charge himself with this, will deliver it in Person. If he should, I beg your favorable Notice of him, and that you will put him into the hands of my Namesake— To whom I beg you to make my Compliments.
I am with much Respect, Your Excellency’s Obliged & humble Servant
(signed) W. Carmichael.
His Excelly. Dr. Franklin.
